DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s original application filed on 09/13/2021. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-10 are directed to a Method and claims 11-20 are directed to a Software rules engine and as such (i.e. Software) does not fall within a statutory category of invention (e.g., Software per se). Therefore, only claims 1-10 are directed to a statutory category of invention under Step 1. 
	MPEP 2106.03 states that claims including only software are not directed to one of the statutory categories: “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. MPEP 2106.03(II): “A claim whose BRI covers both statutory and non-statutory embodiment’s embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.”

Step 2A-1: The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  

Claim 1 recites: A method, performed by a set of computing resources disposed on a network, for evaluating a plurality of cryptocurrencies, the method comprising: 
	monitoring and storing volatility data for a plurality of cryptocurrency exchanges; 
	analyzing the stored volatility data to generate one or more risk forecasts indicating risks associated with purchasing cryptocurrency through each of the cryptocurrency exchanges; 
	determining a first transaction factor indicating a loss forecast based on the one or more risk forecasts; 
	determining a second transaction factor indicating a time to complete a cryptocurrency transaction for each of the cryptocurrency exchange in the plurality of cryptocurrency exchanges; 
	determining a third transaction factor indicating costs required to complete a cryptocurrency transaction for each of the cryptocurrency exchange in the plurality of cryptocurrency exchanges; 
	weighting the first, second, and third transaction factor according to a predetermined amount; and 
	selecting the cryptocurrency based on the weighted first, second, and third transaction factors
	Here the claim recites the abstract idea of the mental process of the monitoring, analyzing, determining, and weighing of various risk factors when purchasing cryptocurrency.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a fundamental economic principles (e.g., purchasing) and a commercial interaction (e.g., between buyers on a cryptocurrency exchange) and the mental process as previously noted.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity or the mental process grouping.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Network, cryptocurrency, software rules engine, computer) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method) or claim 11 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.
Independent Claim 11 recites similar features in system form, and therefore is considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘monitoring, analyzing, determining, and weighing of various risk factors, and purchasing steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2 and 12 further recite “the analyzing the stored volatility data includes analyzing transaction demand trends corresponding to one or more money transfer corridors.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 12 are patent ineligible.
Dependent claims 3 and 13 further recite “the monitoring and storing volatility data is performed by autonomous bot configured to crawl websites corresponding to the plurality of cryptocurrency exchanges.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 13 are patent ineligible.
Dependent claims 4 and 14 further recite “the autonomous bot is configured to identify information comprising at least one of: trading volumes, cryptocurrencies available for purchase and sale, new feeds, press releases, current market prices for cryptocurrencies available for purchase and sale, and fiat currencies that may be used when withdrawing funds from an account with a cryptocurrency exchange.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 14 are patent ineligible.
Dependent claims 5 and 15 further recite “parsing news feeds and press releases to identify information to indicate new cryptocurrency exchanges to be included in the plurality of cryptocurrency exchanges.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 15 are patent ineligible.
Dependent claims 6 and 16 further recite “parsing news feeds and press releases to identify information to indicate new cryptocurrencies to be listed in a particular cryptocurrency exchange of the plurality of cryptocurrency exchanges.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 16 are patent ineligible.
Dependent claims 7 and 17 further recite “parsing news feeds and press releases to identify information that may indicate one or more cryptocurrencies from the plurality of cryptocurrencies that will be de-listed from a particular cryptocurrency exchange.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 17 are patent ineligible.
Dependent claims 8 and 18 further recite “the monitoring further comprises periodically executing probing transactions in each cryptocurrency exchange in the plurality of cryptocurrency exchanges.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 18 are patent ineligible.
Dependent claims 9 and 19 further recite “the probing transactions includes executing a purchase and/or sale of one or more cryptocurrencies at a cryptocurrency exchange to analyze transaction times for different cryptocurrencies and/or different exchanges.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9 and 19 are patent ineligible.
Dependent claims 10 and 20 further recite “selecting cryptocurrency exchanges for inclusion in the plurality of cryptocurrency exchanges if the cryptocurrency exchange that has a trading volume equal to or above a minimum trading volume criteria.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 10 and 20 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al., (US2012/0330718) “Jain”, Sheriff (US2014/0003263) and Herriger (US2017/0364999)

Regarding claim 1, Jain teaches: A method, performed by a set of computing resources disposed on a network, for evaluating a plurality of []currencies, the method comprising: 	monitoring and storing volatility data for a plurality of []currency exchanges; (Fig. 3, [0031] It is generally desirable to monitor financial transactions in order to support audit functions. In the non-settlement currency exchange 302, monitoring is also desirable in order to evaluate the performance of the predictive model 318. A monitor 320 fulfills this function by receiving transactional data from the currency exchange model 304, including the currency exchange rate estimated by the currency exchange model 304. The monitor 320 also accesses the predictive model 318 in order to determine the inputs used to create the currency exchange rate used for a particular transaction. Corresponding records may then be created and stored in a data store 322. Data store 322 may then be accessed via an auxiliary data interface module 324 which facilitates programmatic access.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the predictive model 318 monitors currency exchanges through the currency exchange model for volatility data and stores the data in the data store 322 for later use.
	analyzing the stored volatility data (e.g. data store 322) to generate one or more risk forecasts (e.g., modify the predictive model 318) indicating risks associated with purchasing []currency through each of the []currency exchanges; ([0034] Various administrative applications 330 may be developed to provide a toolset for administrators 332. These administrative applications 330 access the non-settlement currency exchange 302 via administrative interface module 328. In this way administrators may view, audit and evaluate monitored transactions 320, run queries and obtain data sets against data store 322, set and respond to alerts 326, modify the predictive model 318, and other administrative tasks.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the data store 322 is used by administrators to analyze the stored data and to generate one or more risk factors in order to modify the predictive model 318.
	determining a first transaction factor indicating a loss forecast based on the one or more risk forecasts; ([0030] Developing a predictive model to accurately determine an exchange rate estimate and developing schemes to offset risk in the event the exchange rate estimate is incorrect or results in a loss is discussed in following section titled "Predictive Models.")
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the data store 322 is used by administrators to analyze the stored data and to generate one or more risk factors in order to modify the predictive model 318. In this case, it is used to forecast a loss.
	determining a second transaction factor indicating a [intermediary markup] a []currency transaction for each of the []currency exchange in the plurality of []currency exchanges; ([0039] By way of example, consider a merchant converting Mexican pesos to U.S. dollars, making use of a credit card company as a payment. The example uses the following example parameters: [0040] US Dollar to Mexican Peso Market Exchange Rate: 10.00 to 1 [0041] Currency Broker Financial Institution Exchange Rate: 11.8500 [0042] Merchant Markup: 3.0% Here, the currency broker financial institution exchange rate is the supplier broker rate (including a fee) and the merchant markup is an intermediary markup, which may in part cover any risk associated with the exchange of the currency. Other examples of intermediary markups are credit card company markups and credit card acquirer/payment processor markups, usually in the form of a percentage.)
	determining a third transaction factor indicating costs required to complete a []currency transaction for each of the []currency exchange in the plurality of []currency exchanges; ([0036] Programmatic access to the non-settlement currency exchange 302 via administrative interface module 328 also allows evaluation of the predictive model 318 using data external 334 to the non-settlement currency converter 302. External data may include volatility of a non-settlement currency; volatility of a preferred currency; a spread between a preferred currency and a non-settlement currency; a cost to process an exchange between a preferred currency and a non-settlement currency).
	weighting the first, second, and third transaction factor []; and ([0034] In this way administrators may view, audit and evaluate monitored transactions 320, run queries and obtain data sets against data store 322, set and respond to alerts 326, modify the predictive model 318, and other administrative tasks.
[0035] Programmatic access to the non-settlement currency exchange 302 via administrative interface module 328 provides the additional advantage of dynamic modification in real-time, that is to say the predictive model 318 may be changed in between transactions without requiring the non-settlement currency exchange 302 to be made unavailable. For example, a query against the data store 322 may pull all transaction records at an unprofitable exchange rate. This set of records would comprise a data set. The data set may be programmatically analyzed, and if the degree of unprofitability met a particular threshold, the currency exchange module 304 could be dynamically configured to stop offering exchanges for that particular currency at that particular rate or to further modify the exchange rate to make the transactions profitable.
	Examiner notes that one of ordinary skill in the art, would understand that when developing a predictive model it is reasonable to say that the various factors which make up the model are given weight even if that weight is equal among the factors. Jain does not explicitly state giving weight to various factors, however it is inferred by clearly teaching that the administrators view, audit and evaluate the transactions, obtain data and modify the predictive model if one of the factors results in a loss it is then given less or no weight in future transactions.
	selecting the []currency based on the weighted first, second, and third transaction factors ([0035] The data set may be programmatically analyzed, and if the degree of unprofitability met a particular threshold, the currency exchange module 304 could be dynamically configured to stop offering exchanges for that particular currency at that particular rate or to further modify the exchange rate to make the transactions profitable.)
	Examiner notes that one of ordinary skill in the art, after reading the reference, would understand that when certain factors in the predictive model causes a loss in a particular currency, the model will update the weight given to certain factors and choose a more profitable currency.
	Jain does not explicitly teach ‘time to complete’ however, Sheriff teaches at least ‘time to complete’: ([0072] In the present example, the mobile computing device 402 (shown here at a third location as device 402c) may move to a location that is out of range of the access point 406 (Access Point B), and/or an amount of time (e.g., an hour, a day, a week, etc.) may pass. As indicated by step G (432), after moving out of range of an access point for which its connection metrics have been adjusted and/or after the passage of a predetermined amount of time, the mobile computing device 402 may reset its connection metrics.)
	Jain does not explicitly teach ‘weighting the first, second, and third transaction factor according to a predetermined amount’ however, Sheriff teaches at least ‘weighting the first, second, and third transaction factor according to a predetermined amount’: [0040] The mobile computing device 102 (also 402), for example, may weigh multiple different factors when determine whether and when to switch access points. [0072] In the present example, the mobile computing device 402 (shown here at a third location as device 402c) may move to a location that is out of range of the access point 406 (Access Point B), and/or an amount of time (e.g., an hour, a day, a week, etc.) may pass. As indicated by step G (432), after moving out of range of an access point for which its connection metrics have been adjusted and/or after the passage of a predetermined amount of time, the mobile computing device 402 may reset its connection metrics.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify predictive model of Jain to include the predetermined amount and weights of Sheriff so that the buyer or seller may share currency exchange profit and/or currency exchange losses with a financial institution. The exchange rate may be persisted in subsequent related financial transactions such as a refund, a chargeback, and/or a representment. Either way, the buyer/seller would be exposed to currency risk over several days.

	Neither Jain nor Sheriff explicitly teach cryptocurrency, however, Herriger teaches at least ‘cryptocurrency exchange/purchase’: [Abstract] In some examples, a redeemable asset, digital currency, cryptocurrency, or combinations thereof may be exchanged for a virtual currency based on a calculated exchange rate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify predictive model of Jain to include the predetermined amount and weights of Sheriff simply substituting one form currency for the cryptocurrency of Herriger.
	In regards to claim 11, system claim 11 corresponds generally to method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Jain teaches: The method of claim 1, wherein 
	the analyzing the stored volatility data (e.g. data store 322) includes analyzing transaction demand trends corresponding to one or more money transfer corridors ([0034] Various administrative applications 330 may be developed to provide a toolset for administrators 332. These administrative applications 330 access the non-settlement currency exchange 302 via administrative interface module 328. In this way administrators may view, audit and evaluate monitored transactions 320, run queries and obtain data sets against data store 322, set and respond to alerts 326, modify the predictive model 318, and other administrative tasks.)
	In regards to claim 12, system claim 12 corresponds generally to method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Jain teaches: The method of claim 1, wherein 
	the monitoring and storing volatility data is performed by [a monitor] corresponding to the plurality of cryptocurrency exchanges ([0031] It is generally desirable to monitor financial transactions in order to support audit functions. In the non-settlement currency exchange 302, monitoring is also desirable in order to evaluate the performance of the predictive model 318. A monitor 320 fulfills this function by receiving transactional data from the currency exchange model 304, including the currency exchange rate estimated by the currency exchange model 304. The monitor 320 also accesses the predictive model 318 in order to determine the inputs used to create the currency exchange rate used for a particular transaction. Corresponding records may then be created and stored in a data store 322. Data store 322 may then be accessed via an auxiliary data interface module 324 which facilitates programmatic access.)
	Examiner considers that the portion of the limitation that recites " is performed by autonomous bot configured to crawl websites corresponding to the plurality of cryptocurrency exchanges" is non-functional because is merely describes, at least in part, how the data is monitored and stored, however, applicant is not positively reciting a step showing the importance of how the data is collected. In other words, the fact that an autonomous bot is crawling websites does not affect the monitoring and storing of the data. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	In regards to claim 13, system claim 13 corresponds generally to method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Jain teaches: The method of claim 3, wherein 
	the [monitor] is configured to identify information comprising at least one of: trading volumes, cryptocurrencies available for purchase and sale, new feeds, press releases, current market prices for cryptocurrencies available for purchase and sale, and fiat currencies that may be used when withdrawing funds from an account with a cryptocurrency exchange ([0031] It is generally desirable to monitor financial transactions in order to support audit functions. In the non-settlement currency exchange 302, monitoring is also desirable in order to evaluate the performance of the predictive model 318. A monitor 320 fulfills this function by receiving transactional data from the currency exchange model 304, including the currency exchange rate estimated by the currency exchange model 304. The monitor 320 also accesses the predictive model 318 in order to determine the inputs used to create the currency exchange rate used for a particular transaction. Corresponding records may then be created and stored in a data store 322. Data store 322 may then be accessed via an auxiliary data interface module 324 which facilitates programmatic access.)
	Examiner notes that the portion of the limitation which recites “the autonomous bot is configured to identify information comprising at least one of: trading volumes, cryptocurrencies available for purchase and sale, new feeds, press releases, current market prices for cryptocurrencies available for purchase and sale, and fiat currencies that may be used when withdrawing funds from an account with a cryptocurrency exchange”, found in the monitoring and storing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	In regards to claim 14, system claim 14 corresponds generally to method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 5-7, 10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al., (US2012/0330718) “Jain”, Sheriff (US2014/0003263), Herriger (US2017/0364999) and further in view of Raitsev et al (US2008/0275806) “Raitsev”.

Regarding claim 5, neither Jain nor Sheriff nor Herriger teaches ‘parsing news feeds and press releases’, however Raitsev teaches: The method of claim 1, further comprising 
	parsing news feeds and press releases to identify information to indicate new cryptocurrency exchanges to be included in the plurality of cryptocurrency exchanges ([0004] At least one trading system (e.g., Reuter's NewScope program) appears to permit a trader to establish trading strategies based on events that may occur outside of a market or exchange. To do so, a trader may program his or her personal computer to buy or sell a stock automatically based on a news announcement. The trading system scans a live news feed (e.g., a live news feed from Reuters) to parse news items and watch for the relevant news stories. Nevertheless, the trading system suffers from the same dependency on the bandwidth and latency constraints of its telecommunications service provider. Furthermore, the trading system may suffer from incorrect and/or inaccurate scans of a live news feed that result in an incorrect trade being automatically executed.)
	Examiner notes that the portion of the limitation which recites “to identify information to indicate new cryptocurrency exchanges to be included in the plurality of cryptocurrency exchanges”, found in the parsing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s). 
	In regards to claim 15, system claim 15 corresponds generally to method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, neither Jain nor Sheriff nor Herriger teaches ‘parsing news feeds and press releases’, however Raitsev teaches:  The method of claim 1, further comprising
	parsing news feeds and press releases to identify information to indicate new cryptocurrencies to be listed in a particular cryptocurrency exchange of the plurality of cryptocurrency exchanges ([0004] At least one trading system (e.g., Reuter's NewScope program) appears to permit a trader to establish trading strategies based on events that may occur outside of a market or exchange. To do so, a trader may program his or her personal computer to buy or sell a stock automatically based on a news announcement. The trading system scans a live news feed (e.g., a live news feed from Reuters) to parse news items and watch for the relevant news stories. Nevertheless, the trading system suffers from the same dependency on the bandwidth and latency constraints of its telecommunications service provider. Furthermore, the trading system may suffer from incorrect and/or inaccurate scans of a live news feed that result in an incorrect trade being automatically executed.)
	Examiner notes that the portion of the limitation which recites “to identify information to indicate new cryptocurrencies to be listed in a particular cryptocurrency exchange of the plurality of cryptocurrency exchanges”, found in the parsing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s). 
	In regards to claim 16, system claim 16 corresponds generally to method claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, neither Jain nor Sheriff nor Herriger teaches ‘parsing news feeds and press releases’, however Raitsev teaches: The method of claim 1, further comprising 
	parsing news feeds and press releases to identify information that may indicate one or more cryptocurrencies from the plurality of cryptocurrencies that will be de-listed from a particular cryptocurrency exchange ([0004] At least one trading system (e.g., Reuter's NewScope program) appears to permit a trader to establish trading strategies based on events that may occur outside of a market or exchange. To do so, a trader may program his or her personal computer to buy or sell a stock automatically based on a news announcement. The trading system scans a live news feed (e.g., a live news feed from Reuters) to parse news items and watch for the relevant news stories. Nevertheless, the trading system suffers from the same dependency on the bandwidth and latency constraints of its telecommunications service provider. Furthermore, the trading system may suffer from incorrect and/or inaccurate scans of a live news feed that result in an incorrect trade being automatically executed.)
	Examiner notes that the portion of the limitation which recites “to identify information that may indicate one or more cryptocurrencies from the plurality of cryptocurrencies that will be de-listed from a particular cryptocurrency exchange”, found in the parsing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s). 
	In regards to claim 17, system claim 17 corresponds generally to method claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.
Regarding claim 10, neither Jain nor Sheriff nor Herriger teaches ‘parsing news feeds and press releases’, however Raitsev teaches: The method of claim 1, further comprising 
	selecting cryptocurrency exchanges (e.g. trading systems) for inclusion in the plurality of cryptocurrency exchanges if the cryptocurrency exchange that has a trading volume equal to or above a minimum trading volume criteria ([0002] The models may evaluate data according to rules that determine an optimal time to enter an order to a market. For example, a trading system may evaluate market data to determine the timing and volume for an order to minimize the impact on a price for the financial instrument. [0003] The data evaluated by many algorithmic trading systems is limited to information that results from the market itself, such as market data (e.g., stock price, trading volume, etc.)
	In regards to claim 20, system claim 20 corresponds generally to method claim 10, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al., (US2012/0330718) “Jain”, Sheriff (US2014/0003263), Herriger (US2017/0364999) and further in view of Hajimusa (US2019/0230422) 

Regarding claim 8, neither Jain nor Sheriff nor Herriger teaches ‘periodically executing probing transactions’, however Hajimusa teaches:  The method of claim 1, wherein the monitoring further comprises 
	periodically executing probing transactions in each [channel] in the plurality of [channels] ([0033] According to various embodiments, the client may monitor channel transaction speed at predetermined intervals or during certain environment conditions, apart from actual transactions. This monitoring may be done in addition to the monitoring of actual transaction time. For example, the client may trigger pings (e.g., test transactions) during idle cycles to constantly monitor the speed of the current channel and the other available channels to collect the statistics (e.g., speed information) as data for decision making.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify predictive model of Jain to include the predetermined amount and weights of Sheriff simply substituting one form currency for the cryptocurrency of Herriger. Further, it is well known in the art that probing or test transactions are sent out to test the speed and response of a plurality of different systems. It would have been reasonable and obvious, in the process of collecting data on various currency exchanges, to send out test transactions to the exchanges.
	In regards to claim 18, system claim 18 corresponds generally to method claim 8, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 9, Jain teaches: The method of claim 8, wherein 
	the [] transactions includes executing a purchase and/or sale of one or more cryptocurrencies at a cryptocurrency exchange to analyze transaction times for different cryptocurrencies and/or different exchanges ([0060] For example, when the return or other related transaction is preformed within a threshold amount of time, the estimated exchange rate may be used again. In this way, the customer may be shielded from currency exchange volatility for subsequent related transactions. Thus, in some instances, a return may be processed starting at the block 410 rather than re-estimating the exchange rate at 404.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify predictive model of Jain to include the predetermined amount and weights of Sheriff simply substituting one form currency for the cryptocurrency of Herriger. Further, it is well known in the art that probing or test transactions are sent out to test the speed and response of a plurality of different systems. It would have been reasonable and obvious, in the process of collecting data on various currency exchanges, to send out test transactions to the exchanges.
	In regards to claim 19, system claim 19 corresponds generally to method claim 9, and recites similar features in system form, and therefore is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685